DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on January 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, and lines 16-18 of claim 4 recite the limitation of “the second longitudinal segment [being] longitudinally between the first longitudinal segment and the second longitudinal segment” is unclear, since the second longitudinal segment cannot be located between itself.  The second longitudinal segment needs to be located between two longitudinal segments other than the second longitudinal segment in order to make sense.  Accordingly, for the purpose of examination, the limitation will be interpreted as --the second longitudinal segment being positioned longitudinally between the first longitudinal segment and the third longitudinal segment--. 
	Claims 2-3 and 5-11 are rejected for depending from rejected base claims 1 and 4.
Claims 14-17 recites the limitations "the first braid angle" and “the second braid angle” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A first and second braid angle is introduced in claim 13; however, claims 14-17 depend from claim 12.
Claims 19-20 each recite the limitations “a second bulb comprising a third portion of the second textile structure… and a third bulb comprising a third portion of the second textile structure” in the last four lines of each respective claim. Firstly, it is unclear as to why there is no recitation of “a second portion of the second textile structure” as the claims merely recite a first and third portion of the second textile structure. Second, it is unclear as to whether the third portion of the second textile structure is the same portion in both the second and third bulb. For the purpose of examination, examiner will interpret these limitations as -- a second bulb comprising a second portion of the second textile structure… and a third bulb comprising a third portion of the second textile structure--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8,715,314) in view of Cox et al. (US PGPUB 2012/0283768).

6.	With regard to claims 1-20, Janardhan discloses a device (vascular treatment device, 10 having distal portion, 9400) for diverting flow of blood from an aneurysm and permitting perfusion to branch vessels while inhibiting distal migration (abstract; Figs. 1A, 6E), the device (10, 9400) comprising: a first o and 175o (high braid angles from about 111o to 180o (e.g. about 151o); col. 61, lines 5-12; Fig. 6E); a second textile structure (generally spherical bulbs, 9403, 9407) expandable from a collapsed configuration to an expanded configuration, the second textile structure (9403, 9407) comprising a second braid angle less than the first braid angle, the second braid angle being between 50o and 120o (having lower braid angles from about 00 to about 80o; col. 60, line 63 - col. 61, line 5; and medium braid angles from about 81o to 110o (e.g. about 90o, or about 105o); col. 61, lines 12-19; Fig. 6E), the second braid angle (at lower braid angles from about 00 to about 80o) being between 45% and 75% less than the first braid angle (high braid angles of 9405), and between 40o and 100o less than the first braid angle (high braid angles of 9405); a first longitudinal segment (distal segment 9402 having a relatively low braid angle) consisting of the second textile structure (at 9403), the first longitudinal segment (9402) having a first porosity (low braid angle leading to lower pores per inch leading to higher porosity), the first porosity (high porosity) configured to permit perfusion to branch vessels (col. 60, line 63 - col. 61, line 5); a second longitudinal segment (segment 9406 having a medium braid angle, and middle segment 9430 having a relatively high braid angle) comprising the first textile structure (9405) and the second textile structure (at 9403), the second longitudinal segment (9406, 9430) comprising a first bulb (at 9405) including a portion of the first textile structure (9405), configured to inhibit the device from distally migrating when the device is implanted in vasculature, and inhibit longitudinal migration of the first textile structure relative to the second textile structure (col. 63, line 65 - col. 64, line 5), the second longitudinal segment (at 9430) having a second porosity (high braid angle leading to higher pores per inch leading to lower porosity) less than the first porosity (high porosity), the second porosity configured to divert flow of blood from an aneurysm (col. 61, lines 5-12); and a third longitudinal segment (segment 9408 having a medium braid angle, and proximal segment 9404 having a relatively low braid angle) consisting of the second textile structure (at 9407), the second longitudinal segment (9406, 9430) being positioned longitudinally between the first longitudinal segment (9402) and the third 
	However, while Janardhan discloses that the bulbs may be provided separately along a support structure (col. 45, lines 26-31), that bulbs may be touching (contiguous) or non-touching, and may include necks of a different material (col. 47, lines 31-41), Janardhan fails to explicitly disclose that the second textile structure is positioned radially inward of the first textile structure; that the second textile structure longitudinally overlaps the first textile structure; and that the first bulb comprises a first portion of the second textile structure as well as a portion of the first textile structure.
	Cox discloses a method and apparatus for the treatment of large and giant vascular defects (abstract; Figs. 17, 38A-B), wherein a device for treatment of a patient’s vasculature (10; [0154]) comprising a bulb-shaped distal portion (device, 251) including a first textile structure (shell, 252 of filamentary members, 14) and a second textile structure (inner structure, 254 of filamentary members, 14); wherein the second textile structure (254) longitudinally overlaps and is positioned radially inward of the first textile structure (252; [0229-0231]; Figs. 38A-B).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Janardhan so that the second textile structure longitudinally overlaps and is positioned radially inward of the first textile structure, similar to that disclosed by Cox, in order to further enhance thrombosis and embolization and potentially have a synergistic treatment effect, promoting rapid thrombosis, as suggested by Cox in paragraph [0229].
	Further, while Janardhan and Cox fail to explicitly disclose the specifically claimed braid angle ranges, it would have been obvious to one having ordinary skill in the art prior to the effective filing date In re Aller, 105 USPQ 233.  Additionally, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berez et al. (US 8,267,986) discloses vascular stenting for aneurysms.
McCrory (US 5,951,599) disclose an occlusion system for endovascular treatment of aneurysms.
Aboytes et al. (US PGPUB 2013/0066357) discloses devices and methods for treatment of vascular defects.
Martin et al. (US PGPUB 2012/0197285) discloses retrieval systems and methods for use thereof.
Garcia et al. (US PGPUB 2006/0206200) discloses a flexible vascular occluding device. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/ANDREW J MENSH/Primary Examiner, Art Unit 3781